Citation Nr: 1608022	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  13-32 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to restoration of a 60 percent disability rating (or evaluation), effective May 1, 2013, for the service-connected bilateral hearing loss, including whether the reduction in compensation from 60 percent to 40 percent was proper.

2.  Entitlement to service connection for stomach ulcers.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from November 1950 to October 1952. 

This appeal comes to the Board of Veterans' Appeals (Board) from July 2011, February 2012, and February 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A claim for service connection for stomach ulcers was received in February 2011.  The July 2011 rating decision, in pertinent part, denied service connection for stomach ulcers.  The February 2012 rating decision, in pertinent part, denied a TDIU.  The February 2013 rating decision decreased the disability rating for the service-connected bilateral hearing loss from 60 percent to 40 percent disabling effective May 1, 2013.

In October 2013 substantive appeals (on a VA Form 9), the Veteran requested a Board videoconference hearing before a Veterans Law Judge, which was subsequently scheduled for January 2016, and notice was sent to the Veteran.  In a December 2015 written statement, the Veteran withdrew the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issues on appeal.  38 C.F.R. § 20.704(d) (2015).   

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

Propriety of Reduction for the Service-Connected Bilateral Hearing Loss 

In a February 2013 rating decision, the RO decreased the disability rating for the service-connected bilateral hearing loss from 60 percent to 40 percent disabling effective May 1, 2013.  In an October 2013 substantive appeal (on a VA Form 9) with respect to the issue of entitlement to a TDIU, the Veteran also expressed disagreement with the February 2013 rating decision that decreased the disability rating for the service-connected bilateral hearing loss and indicated that the hearing loss had worsened rather than improved.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2015).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2015).    

Based on a liberal interpretation of the Veteran's October 2013 written statement, the Board finds it to have been a timely notice of disagreement to the propriety of the reduction for the service-connected bilateral hearing loss.  See Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute a notice of disagreement under the law), rev'd sub nom Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002) (an effective notice of disagreement need not contain any magic words or phrases).  

As such, the Board finds that the October 2013 written statement was a timely filed notice of disagreement to the February 2013 rating reduction decision.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  See Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, the Board must remand the issue of entitlement to restoration of a 60 percent disability rating effective May 1, 2013 for the service-connected bilateral hearing loss (which includes the question of whether the reduction in compensation from 60 percent to 40 percent was proper) for further procedural action of issuing a statement of the case.      


Service Connection for Stomach Ulcers 

The majority of the Veteran's service treatment records were destroyed in the 1973 fire at the National Personnel Records Center (NPRC).  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, as well as an obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The only service treatment record available is the October 1952 service separation physical examination report, which notes that the Veteran's abdomen was clinically normal.  

The Veteran contends that he developed stomach problems while stationed in Korea during service and was ultimately hospitalized for approximately one month for treatment of a peptic ulcer.  The Veteran contends that this condition is not listed on the October 1952 service separation physical examination report because he wanted to get home as quickly as possible.  The Veteran contends that he has had ulcers and stomach problems since service separation.  See July 2011 written statement, October 2013 substantive appeal (on a VA Form 9).  

In February 2011 written statements, the Veteran's sister and two friends who knew him prior to, during, and after service reported that the Veteran had stomach problems during service that continued after service separation.  The Veteran's sister reported that the Veteran was hospitalized during service for an ulcer and continued to have stomach problems requiring treatment with antacids after service separation. 

The Board finds that the lay statements from the Veteran and others who knew him during and after service serves as some evidence that the Veteran may have experienced stomach problems and had an ulcer during service.  No VA or private medical opinion is of record with an etiology opinion addressing the question of whether the claimed stomach ulcers were incurred in or caused by service.  Based on the above, the Board finds that a VA examination is necessary as there remains some question as to etiology of the stomach ulcers.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

TDIU

The Board further finds that the issue of entitlement to a TDIU is inextricably intertwined with issues of entitlement to restoration of a 60 percent disability rating for the service-connected bilateral hearing loss and service connection for stomach ulcers currently on appeal because a hypothetical restoration of a higher disability rating or grant of service connection could change the adjudication of the TDIU issue because such a grant would increase the overall disability percentage, and because the disability that the Veteran contends makes him unable to secure substantially gainful employment is the bilateral hearing loss.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue); see also July 2011 application for increased compensation based on unemployability (VA Form 21-8940).  For this reason, consideration of entitlement to a TDIU must be deferred until the intertwined issues are either resolved or prepared for appellate consideration.  See Harris, 1 Vet. App. at 183 (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should issue a statement of the case that addresses the issue of entitlement to restoration of a 60 percent disability rating effective May 1, 2013, for the service-connected bilateral hearing loss (including whether the reduction in compensation from 60 percent to 40 percent was proper).  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

2.  Schedule a VA examination(s) to assist in determining the etiology of the stomach ulcers.  The VA examiner should diagnosis all stomach and ulcer disabilities and, based upon a review of all the record (including service treatment records, post-service treatment records, lay statements, history of the Veteran, and clinical findings), should offer the following opinions with supporting rationale:

Is it at least as likely as not (50 percent or greater probability) that each current diagnosed stomach disability was incurred in or caused by active service?  The VA examiner should note and discuss the lay statements from (1) the Veteran's sister (M.B.) and friends (J.N. and M.N.) and (2) the Veteran that he was treated for stomach problems during service, including a month long hospitalization to treat a peptic ulcer. 

3.  Then readjudicate the issues on appeal in light of all pertinent evidence.  If any benefit sought on appeal remains denied, provide the Veteran and representative with a supplemental statement of the case and allow an appropriate time for response.  The pending claim of entitlement to a TDIU is inextricably intertwined with the reduction and service connection issues being remanded herein.  As such, consideration of this issue should be deferred until the intertwined issues are either resolved or prepared for appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




